DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/255,801 application filed December 23, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Harry Shubin on August 17, 2022.
The application has been amended as follows: 

Please amend claim 10 to recite
“10.  The catalyst as claimed in claim 9, in which the organic compound is chosen from a compound including one or more chemical functions chosen from carboxylic, alcohol, thiol, thioether, sulfone, sulfoxide, ether, aldehyde, ketone, ester, carbonate, amine, nitrile, imide, oxime, or amide functions

Please add claim 18 as follows:
“18.  The catalyst as claimed in claim 10, in which the organic compound is chosen from urea, compounds including a furan ring, or sugars.”

The following is an examiner’s statement of reasons for allowance: the prior art does not appear to anticipate or render obvious a catalyst with the compound of formula I with the recited supports and at least one Group VIII element and at least one Group VIB metal.  The Written Opinion of the International Searching Authority cited Takahashi et al (EP 0300629), Galliou et al (EP2174711), Kamo (EP 0482817), Kamo et al (EP 0496592), Brun et al (FR 2910351), and Brait et al (US 2010/0234212) as relevant prior art.  However, the mercaptocarboxylic acids disclosed by Takahashi et al has the following formula HS-(CH2)n-COOR [see, e.g., abstract], wherein the -SH thiol group is located in a terminal position of the molecule.  Formula I of the application requires that when X is sulfur at least one of R2 or R3 is “a saturated or unsaturated, linear, branched or cyclic hydrocarbon-based radical comprising from 1 to 12 carbon atoms.”  In other words, the -SH thiol group is not in a terminal position of the molecule.  For example, the instant application indicates that an exemplary compound is ethyl 2-mercaptopropanoate [see pages 4 and 11 of the instant specification].  The Opinion opines “replacing the methyl mercaptoacetate with an equivalent compound such as , for example a methyl or ethyl 2-mercaptopropanoate would be obvious to a person skilled in the art” [page 9 of Opinion].  However, the Opinion does not provide evidence for the asserted equivalence.  It has been held that “[i]n order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents” [In re Ruff, 256 F.2d 590, 118 USPQ 340].  Galliou et al discloses compounds having the following formula:

    PNG
    media_image1.png
    55
    158
    media_image1.png
    Greyscale
wherein “R1, R3 = H or optionally saturated 1-30C hydrocarbon group; R2 = optionally saturated 1-30C divalent hydrocarbon group optionally containing one or more heteroatoms comprising O and N, and optionally substituted by one or more groups of -OH,-OR,-NH2, -NHR or -NRR1a.”  However, like Takahashi et al, the compound of Galliou et al comprises either a thiol or thioether group in a terminal position of the molecule, which is contrary to formula I of the instant application.  Galliou et al specifically discloses “[a]ccording to a particularly preferred embodiment of the invention, the additive of formula (I) is 2-hydroxy-4-methylthiobutanoic acid,” which compound is also disclosed in the instant application but not as an exemplary compound according to formula I therein but rather as “an organic compound other than the compound of formula (I)” [see page 14 of the instant specification].  Kamo teaches “[d]isclosed is a method of preparing a catalyst for hydrogenation of a hydrocarbon oil, in which a hydroxycarboxylic acid is added to a catalyst carrying a metal of the Group VI of the Periodic Table and a metal of the Group VIII of the same, optionally along with phosphoric acid, on a carrier” [abstract].  However, the R1 group of formula I of the instant application requires “a saturated or unsaturated, linear, branched or cyclic hydrocarbon-based radical comprising from 1 to 12 carbon atoms.”  In other words, the compound of formula I of the instant application may be a hydroxycarboxylate, not a hydroxycarboxylic acid.  Kamo et al suffers from the same shortcoming as Kamo.  Brun et al discloses a “[h]ydrotreating catalyst comprising Group VIII and VIB metals on a refractory oxide support comprises an organic compound (I) comprising two thiol groups separated by a ketone- or ether-functional hydrocarbon group. Hydrotreating catalyst comprising Group VIII and VIB metals on a refractory oxide support comprises an organic compound of formula (I). HS-CxHyOzSH (I) in which x : 1-20; y : 2-60; z : 1-10” [abstract].  The formula (I) of Brun et al is clearly not the same as formula I of the instant application.  Brait et al discloses “the sulfur additive is selected from the group of thiodiazoles, thio acids, thio amides, thiocyanates, thio esters, thiophenols, thiosemicarbazides, thioureas, and mixtures thereof” [paragraph 0068] and “[i]In another embodiment, the sulfur additive is selected from the group of mercapto alcohols. Examples are compounds of formula HS--CH2--CH2OH” [paragraph 0069].  However, none of the recited compounds corresponds to the compound of formula I of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
August 18, 2022